Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 1 of 15




                                                        DATE FILED: December 10, 2020 1:02 PM
DISTRICT COURT, PITKIN COUNTY                           FILING ID: 5B1326B3834A9
STATE OF COLORADO                                       CASE NUMBER: 2020CV30111
506 E. Main, Suite 103
Aspen, CO 81611
(970) 925-7635

Plaintiff: SAGOME, INC. D/B/A L’HOSTARIA

v.

Defendant: THE CINCINNATI INSURANCE
COMPANY

Attorneys for Plaintiff:                                       ▲ COURT USE ONLY ▲
Bradley A. Levin, No. 13095
Susan S. Minamizono, No. 48984                                 Case Number:
LEVIN SITCOFF PC
1512 Larimer Street, Suite 650
Denver, Colorado 80202                                         Div.:
Phone Number: 303-575-9390
Fax Number: 303-575-9385
bal@levinsitcoff.com
ssm@levinsitcoff.com

                             COMPLAINT AND JURY DEMAND


        Plaintiff, Sagome, Inc. d/b/a L’Hostaria, by and through its counsel, LEVIN SITCOFF PC,
states and alleges as follows for its Complaint and Jury Demand:

                          PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff, Sagome, Inc. d/b/a L’Hostaria (“L’Hostaria”), is and was, at all times
pertinent, a Colorado corporation with its principal place of business in Aspen, Colorado.

       2.      Upon information and belief, Defendant, The Cincinnati Insurance Company
(“Cincinnati”) is incorporated under the laws of the State of Ohio with its principal place of
business in Cincinnati, Ohio, and is authorized to do business and is doing business in the State of
Colorado.

       3.     At all times pertinent hereto, Cincinnati was conducting the business of insurance
in Colorado by, inter alia, insuring the real property and business operations of L’Hostaria.




                                                                                 EXHIBIT A
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 2 of 15




       4.      This Court has personal jurisdiction over Defendant pursuant to C.R.S. § 13-1-
124(1)(a) and (b), and it has subject matter jurisdiction over the claims asserted herein.

       5.      Venue is proper in this district pursuant to C.R.C.P. 98(c), which Plaintiff
designates as the place of trial of this action.

                                THE COVID-19 PANDEMIC

       6.     COVID-19 is a communicable disease that is highly infectious.

        7.      On March 11, 2020, the World Health Organization declared that COVID-19
constituted a global pandemic.

        8.     When a person infected with COVID-19 coughs or sneezes, droplets containing the
virus can be dispersed into and remain in the air and/or deposited on surfaces.

       9.     A recent research article published in Virology Journal concluded that COVID-19
can survive on nonporous surfaces for at least 28 days at 20 degrees Celsius (68 degrees
Fahrenheit) and 50% humidity.

        10.    The results of a study published in The New England Journal of Medicine suggests
that individuals could get COVID-19 through indirect contact with surfaces or objects used by an
infected person, whether or not they were symptomatic.

       11.    Further, a research article published in the Journal of the American Medical
Association “suggest[ ] small, virus-laden droplets may be displaced by airflows and deposited on
equipment such as vents.”

       12.    This makes property exposed to COVID-19 unsafe and dangerous.

       13.    The secondary exposure of surfaces to humans is particularly concerning in places
where people gather to eat, drink, and socialize, such as restaurants.

        14.     According to a report by the Centers for Disease Control and Prevention, adults
with positive COVID-19 test results were approximately twice as likely to have reported dining at
a restaurant than were those with negative test results.

       15.     Any person who touches a surface containing the COVID-19 virus—who then
touches his or her face—can become infected with the virus and spread it to other people.

       16.    The average person touches his or her face approximately 2,000 times a day.




                                               2
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 3 of 15




       17.     The clinical features of COVID-19 vary from asymptomatic forms to fatal
conditions of severe respiratory failure that requires ventilation and support in an intensive care
unit.

      18.     Pneumonia has been the most frequent severe manifestation of COVID-19, with
symptoms of fever, cough, dyspnea, and bilateral infiltrates on chest imaging.

          19.   An effective vaccine for COVID-19 has not yet been distributed to the general
public.

          20.   Scientists have discovered that COVID-19 has several modes of transmission.

      21.    Pursuant to a “Situation Report” issued by the World Health Organization, the virus
can be transmitted through symptomatic transmission, pre-symptomatic transmission, or
asymptomatic transmission.

        22.     Symptomatic transmission refers to transmission by an individual who is
experiencing symptoms associated with the virus who then transfers COVID-19 to another person,
object, or surface.

        23.   The incubation period for COVID-19, which is the time between exposure to the
virus (becoming infected) and symptom onset, averages 5-6 days, however, it can be up to 14 days.

       24.    During this period, also known as the “pre-symptomatic period,” some infected
persons can be contagious.

       25.     For this reason, transmission of COVID-19 from a pre-symptomatic person can
occur before symptom onset.

       26.       An individual who does not develop symptoms, an asymptomatic case of COVID-
19, can still transmit the disease to another.

       27.     Restaurant operations have been recognized as posing a greater risk than the
average risk of spread.

          28.   As the number of infected persons rises, the number of people killed by the disease
rises.

      29.    As of the date of this filing, there have been more than 15.2 million confirmed cases
of COVID-19 in the United States—more than any other country.

          30.   286,443 of those Americans have died from the disease.




                                                 3
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 4 of 15




       31.     As of the date of this filing, 268,589 people have been infected with COVID-19 in
Colorado.

       32.     2,784 of those Coloradans have died from the disease.

              PROPERTY DAMAGE AND LOSS ARISING FROM COVID-19

       33.     In 2006, Insurance Standards Office (“ISO”), the insurance industry’s advisory
organization, issued a circular which advised state insurance commissioners that “[d]isease-
causing agents may render a product impure (change its quality or substance), or enable the spread
of disease by their presence on interior building surfaces or the surfaces of personal property.
When disease-causing viral or bacterial contamination occurs, potential claims involve the cost of
replacement of property (for example, the milk), cost of decontamination (for example, interior
building surfaces), and business interruption (time element) losses.”

        34.   On March 10, 2020, Colorado Governor Jared Polis verbally declared a state of
disaster emergency in Colorado due to the presence of COVID-19 within the State.

       35.    On March 11, 2020, Governor Polis memorialized this state of disaster emergency
in Executive Order D 2020 003.

        36.    Executive Order D 2020 003 explained that Colorado defines a “disaster” as “the
occurrence or imminent threat of widespread or severe damage, injury, or loss of life or property
resulting from any natural cause or cause of human origin, including but not limited
to…epidemic.”

      37.   On March 13, 2020, the President of the United States declared a National
Emergency due to COVID-19.

        38.   On March 16, 2020, following Executive Order D 2020 003, the Executive Director
of the Colorado Department of Public Health and Environment (“CDPHE”) issued Public Health
Order 20-22.

       39.     Public Health Order 20-22 was implemented to stop the spread of COVID-19.

       40.     In Public Health Order 20-22, the Executive Director of the CDPHE made a finding
that COVID-19 is a respiratory illness that is transmitted through person-to-person contact “or by
contact with surfaces contaminated with the virus.”

       41.     Public Health Order 20-22 in part “close[d] bars, restaurants, gyms, theaters,
casinos, nonessential personal services facilities and horse track and off-track betting facilities to
slow the spread of the COVID-19 virus.”




                                                  4
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 5 of 15




       42.     Public Health Order 20-22 was issued pursuant to the CDPHE’s authority “to
exercise such physical control over property and the persons of the people within this state as the
department may find necessary for the protection of public health.” (Emphasis added.)

       43.    On March 27, 2020, the Executive Director of the CDPHE issued its second
updated Public Health Order 20-24 in response to the existence of hundreds of confirmed and
presumptive cases of COVID-19 and related deaths across the State of Colorado.

       44.      Public Health Order 20-24 stated that “COVID-19 also physically contributes to
property loss, contamination, and damage due to its propensity to attach to surfaces for prolonged
periods of time.” (Emphasis added.)

       45.     By imposing social distancing requirements on all persons in the State of Colorado
and prohibiting gatherings outside a residence, Public Health Order 20-24 stated that it “helps
reduce the property damage caused by COVID-19 and preserves the welfare of our residents by
reducing the spread of the disease in our communities and our workplaces….” (Emphasis added.)

      46.     Indeed, the expressed intent of Public Health Order 20-24 “is to minimize contact
between residents and to the greatest extent possible minimize the exposure of the public to
contaminated public surfaces.” (Emphasis added.)

     47.    Restaurants expose their employees and the public to surfaces contaminated by
COVID-19, which can survive on nonporous surfaces for weeks.

       48.     On April 1, 2020, Governor Polis issued Executive Order D 2020 024.

        49.     Like Public Health Order 20-24, Executive Order D 2020 024 stated that “COVID-
19 also physically contributes to property loss, contamination, and damage due to its propensity to
attach to surfaces for prolonged periods of time.” (Emphasis added.)

        50.     Executive Order D 2020 032 issued by Governor Polis on April 8, 2020, again
stated that COVID-19 physically contributes to property loss, contamination, and damage due to
its propensity to attach to surfaces for prolonged periods of time.

      51.   Recently, on November 20, 2020, the Executive Director of the CDPHE issued the
Second Amended Public Health Order 20 -36.

       52.    Second Amended Public Health Order 20 -36 requires the sanitation of restaurant
and bar premises, including measures to “[m]inimize or eliminate high touch surfaces and multi-
use objects.”

       53.     On November 28, 2020, Governor Polis issued Executive Order D 2020 265.




                                                5
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 6 of 15




        54.   Executive Order D 2020 265 stated that the virus causing COVID-19 “can also be
spread through contact with contaminated surfaces.”

       55.     COVID-19 is ubiquitous in certain areas such as Aspen, where L’Hostaria is
located.

       56.    As of December 14, 2020, all travelers arriving in Aspen and Pitkin County must
complete an online travel affidavit prior to arrival, must receive a negative COVID-19 test result
within 72 hours of arrival, and have been symptom-free for 10 days prior to travel.

       57.   COVID-19 has been present on L’Hostaria’s premises, as customers and at least
one former employee have tested positive for the virus.

      58.     COVID-19 has also been present on the premises of other businesses in the area
immediately surrounding L’Hostaria.

        59.     When L’Hostaria was allowed to partially reopen its business, it undertook some
repairs and alterations on the premises.

        60.  As stated by the 2006 ISO circular and the recent executive and public health
orders, COVID-19 physically contributes to property loss, contamination, and damage.

                                         THE POLICY

      61.     Cincinnati issued a policy of property insurance to L’Hostaria, Policy No. EPP
0366265 (the “Policy”).

       62.     The Policy’s term is from January 1, 2020, until January 1, 2021.

       63.    The Policy limits for Business Personal Property is $690,000, with an additional
blanket coverage limit of $150,000 under the Cinciplus Commercial Property Power XC+
(Expanded Coverage Plus) Endorsement.

        64.    Additionally, the Policy provides Business Income with Extra Expense coverage
for up to 18 months of “Actual Loss Sustained.”

       65.     The Policy states:




                                                6
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 7 of 15




      66.      The Policy defines “loss” as “accidental physical loss or accidental physical
damage.”

      67.      The Policy does not further define “accidental physical loss” or “accidental physical
damage.”

       68.     The Policy defines “premises” as “the Locations and Buildings described in the
Declarations.”

       69.     The address for L’Hostaria is listed in the Policy’s Schedule of Locations.

        70.    The Policy defines “Covered Property” as the building (including, but not limited
to, completed additions; fixtures; permanently installed machinery and equipment and building
glass; and personal property, including appliances used for refrigerating, ventilating, cooking,
dishwashing or laundering) and business personal property, including but not limited to, furniture
and machinery and equipment.

       71.     The Policy does not exclude viruses or communicable diseases as a “Covered Cause
of Loss.”

       72.     Nor does the Policy contain a virus or communicable disease exclusion.

                    Business Income and Extra Expense Coverage Extension

       73.     The Policy states, in pertinent part:




                                                  7
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 8 of 15




         74.   The Policy defines “suspension” as “[t]he slowdown or cessation of your business
activities.”

       75.     The Policy defines “operations” as “[y]our business activities occurring at the
‘premises’.”

        76.     The Actual Loss Sustained Business Income Endorsement, which modifies the
Policy, defines “period of restoration” as the period of time that begins at the time of direct “loss”
and ends on the earlier of “(1) [t]he date when the property at the ‘premises’ should be repaired,
rebuilt or replaced with reasonable speed and similar quality; (2) [t]he date when business is
resumed at a new permanent location; or (3) [t]he number of consecutive months after the date of
direct physical ‘loss’ indicated in the Schedule of this endorsement.”

       77.    L’Hostaria ceased its business operations on March 16, 2020, pursuant to the
applicable Executive and Public Health Orders.

       78.    Although L’Hostaria reopened on April 27, 2020, it resumed with only limited
curbside pickup and dining, in accordance with the applicable Executive and Public Health Orders.

       79.     More recently, restaurants in Pitkin County, such as L’Hostaria, has been ordered
to operate indoor dining at only 25% capacity or allow 50 people, whichever is fewer.

        80.     L’Hostaria incurred, and continues to incur, business interruption losses of
approximately $40,000 per month as a result of the suspension of its operations caused by direct
loss to property at its premises due to the presence of COVID-19.

        81.    The Policy also insures actual loss of business income caused by action of civil
authority and states:




                                                  8
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 9 of 15




       82.    Public access to L’Hostaria was prohibited during various time frames since March
16, 2020 by action of civil authority.

       83.     Public access to other businesses immediately surrounding L’Hostaria was likewise
prohibited by civil authority to prevent the spread of COVID-19.

        84.    L’Hostaria incurred, and continues to incur, business interruption losses due to civil
orders prohibiting or restricting access to the restaurant and other nearby businesses.

       85.     The Policy also provides Extra Expense coverage and states:




                                                 9
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 10 of 15




                                     10
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 11 of 15




        86.     L’Hostaria has incurred, and will incur in the future, expenses during the “period
of restoration” that it would not have sustained if there had been no direct “loss” to its property.

        87.     The Policy further provides Extended Business Income coverage for actual loss of
Business Income and Extra Expense incurred during the period beginning on the date the property
is actually repaired, rebuilt or replaced and “operations” are resumed; and ends on the earlier of
“[t]he date you could restore your ‘operations’, with reasonable speed, to the level which would
generate the business income amount that would have existed if no direct ‘loss’ had occurred;” or
60 consecutive days after the date the property is actually repaired, rebuilt or replaced and
“operations” are resumed.

       88.    L’Hostaria’s operations have not yet resumed to the level which would generate the
business income amount that existed prior to March 16, 2020.

     CINCINNATI’S FAILURE TO INVESTIGATE AND REJECTION OF CLAIMS

       89.     On April 3, 2020, L’Hostaria tendered notice of loss under the Policy for the
damages it sustained due to the COVID-19 pandemic and the government-mandated closure of its
business.

       90.     L’Hostaria’s notice was timely.

       91.     The timing of L’Hostaria’s notice resulted in no prejudice to Cincinnati.

         92.   On April 6, 2020, Cincinnati sent a letter to L’Hostaria, informing its insured that
“[d]irect physical loss or damage generally means a physical effect on Covered Property, such as
a deformation, permanent change in physical appearance or other manifestation of a physical
effect.”

      93.      However, the Policy does not contain this definition for “direct physical loss or
damage.”




                                                 11
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 12 of 15




        94.    Cincinnati proceeded to ask L’Hostaria for documents and information regarding
any “direct physical loss or damage,” based on the misleading definition not contained anywhere
in the Policy.

      95.     On April 29, 2020, after receiving information from L’Hostaria based on the
improperly misleading definition of “direct physical loss or damage,” Cincinnati sent a letter to
L’Hostaria denying coverage for the loss.

       96.     On October 29, 2020, L’Hostaria requested that Cincinnati reconsider its denial of
coverage, and advised that COVID-19 had been present on the premises, as customers and at least
one former employee had tested positive for the virus.

        97.    Cincinnati did not perform any further investigation with respect to L’Hostaria’s
claim, including the impact of the information provided by L’Hostaria concerning persons who
had tested positive for the virus. Instead, on November 17, 2020, Cincinnati’s retained coverage
counsel affirmed the insurer’s denial of Policy coverage.

       98.    L’Hostaria has complied with all conditions precedent to coverage under the Policy
and/or such conditions have been waived, released, prevented, or excused by Cincinnati’s
unreasonable conduct and/or breach of the Policy.

                                  FIRST CLAIM FOR RELIEF
                                      (Breach of Contract)

       99.     L’Hostaria incorporates all allegations of this Complaint as if fully set forth herein.

       100.    The Policy is a valid and enforceable contract of insurance.

       101. Cincinnati’s acts and omissions as described herein constitute a breach of the
Policy, including, but not limited to, its failure to pay benefits owed to L’Hostaria under the
Policy’s Actual Loss Sustained Business Income, Civil Authority, Extra Expense, and Extended
Business Income Coverage provisions.

        102. As a direct and proximate result of Cincinnati’s breaches of the Policy, L’Hostaria
has suffered and is entitled to damages in amounts to be proved at trial, including without limitation
the amount of the benefits owed and/or wrongfully withheld under the Policy.

                               SECOND CLAIM FOR RELIEF
                           (Bad Faith Breach of Insurance Contract)

       103.    L’Hostaria incorporates all allegations of this Complaint as if fully set forth herein.




                                                 12
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 13 of 15




        104. Under the Policy’s implied covenant of good faith and fair dealing, Cincinnati
covenanted that it would deal with L’Hostaria fairly and honestly, and do nothing to impair, hinder,
or injure L’Hostaria’s rights to benefits under the Policy.

        105. Through the acts and omissions described above, Cincinnati breached that
covenant. Cincinnati’s conduct fell below the applicable common law and industry standards of
care, violated the duties of good faith and fair dealing, and constituted the tort of bad faith breach
of insurance contract.

       106. Cincinnati’s acts and omissions were unreasonable and Cincinnati knew so, and/or
Cincinnati acted with reckless disregard for L’Hostaria’s rights and interests.

       107. Cincinnati’s acts and omissions were committed in disregard of L’Hostaria’s
reasonable expectations as an insured under the Policy.

       108. Cincinnati breached its duty of good faith and fair dealing through the following
unreasonable acts, among others:

               a.      Depriving L’Hostaria of the benefits and protections of the Policy;

               b.      Placing its own interests above those of L’Hostaria;

               c.      Failing to timely pay benefits owed under the Policy;

               d.      Misrepresenting facts concerning the Policy’s coverage;

               e.      Failing to conduct a reasonable and impartial investigation of the loss based
                       upon all available information;

               f.      Forcing L’Hostaria to bring a lawsuit to recover benefits owed and
                       protections guaranteed under the Policy;

               g.      Violating the Unfair Claims Settlement Practices Act; and

               h.      Other conduct to be discovered in the course of these proceedings.

      109. As a direct and proximate result of Cincinnati’s bad faith breach of the Policy,
L’Hostaria has suffered and is entitled to damages in amounts to be proved at trial.

                                THIRD CLAIM FOR RELIEF
                (Violation of C.R.S. § 10-3-1115 and Relief Under § 10-3-1116)

       110.    L’Hostaria incorporates all allegations of this Complaint as if fully set forth herein.



                                                 13
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 14 of 15




        111. Sections 10-3-1115(1) and (2), C.R.S., forbid insurers such as Cincinnati from
unreasonably delaying or denying payment of a claim for benefits owed to or on behalf of a first-
party claimant.

       112. L’Hostaria is a first-party claimant as that term is used under C.R.S. § 10-3-
1115(1)(A)(I).

       113.    Cincinnati is an entity engaged in the business of insurance.

        114. Cincinnati delayed and/or denied payment of first-party benefits owed to
L’Hostaria and did so without a reasonable basis within the meaning of C.R.S. § 10-3-1115(2) for
the reasons set forth above.

       115. Section 10-3-1116, C.R.S., provides that a first-party claimant whose claim has
been unreasonably delayed or denied by an insurer may bring an action to recover reasonable
attorneys’ fees and court costs and two times the covered benefit that was unreasonably delayed
or denied.

       116.    As described herein, Cincinnati’s acts and omissions violated C.R.S. § 10-3-
1115(2).

        117. L’Hostaria therefore brings this claim to recover damages awardable under C.R.S.
§ 10-3-1116, separate from and in addition to those remedies and damages available under any
other applicable claims for relief.

                                     Fourth Claim for Relief
                                     (Declaratory Judgment)

       118.    L’Hostaria incorporates all allegations of this Complaint as if fully set forth herein.

        119. The Policy is a contract under which L’Hostaria paid Cincinnati substantial
premiums in exchange for Cincinnati’s promise to pay L’Hostaria’s claims for losses covered by
the Policy.

       120. L’Hostaria has complied with all applicable provisions of the Policy and/or those
provisions have been waived by Cincinnati, but Cincinnati has vitiated its obligations toward
L’Hostaria pursuant to the Policy’s terms.

        121. An actual case or controversy exists regarding L’Hostaria’s rights and Cincinnati’s
obligations under the Policy to provide benefits and coverage for the losses incurred by L’Hostaria
in connection with the COVID-19 pandemic and the government-mandated closure of
L’Hostaria’s property.




                                                 14
Case 1:21-cv-00097-NRN Document 3 Filed 01/13/21 USDC Colorado Page 15 of 15




        122. Pursuant to C.R.C.P. 57, L’Hostaria seeks a declaratory judgment from the Court
declaring the following:

            a. That L’Hostaria’s losses incurred due to the COVID-19 pandemic and government-
               mandated closure of its property are insured losses under the Policy; and

            b. Cincinnati is obligated to pay L’Hostaria for the full amount of the losses it has
               incurred in connection with the COVID-19 pandemic and government-mandated
               closure of L’Hostaria’s property.

      WHEREFORE, Plaintiff, Sagome, Inc. d/b/a L’Hostaria, requests that the Court enter
judgment in its favor and against Defendant, The Cincinnati Insurance Company, and award
damages as follows:

       a.      For all benefits due under the Policy for covered losses;

       b.      For other compensatory economic damages in amounts to be proved at trial;

       c.      For two-times the covered benefit as permitted by C.R.S. § 10-3-1116(1);

       d.      For reasonable attorneys’ fees, costs, and expenses incurred herein;

       e.      For all pre- and post-judgment interest, statutory and moratory, as permitted by law;

       f.      For a declaratory judgment as set forth above; and

       g.      For such other and further relief as the law permits and this Court deems just and
               proper.

      PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

       DATED this 10th day of December 2020.

                                                      Respectfully submitted,

                                                      LEVIN SITCOFF PC

                                                      s/ Susan S. Minamizono
                                                      Bradley A. Levin
                                                      Susan S. Minamizono
                                                      Attorneys for Plaintiff
Plaintiff’s Address:
620 E. Hyman Ave.
Aspen, CO 81611


                                                15
